I dissent. The Mahoney case (133 Cal. 1801), which is overruled by the present decision, was, in my opinion, correctly decided. It may be that the reasoning of the opinion in the former case was somewhat inconclusive, but I think the reasoning of the present opinion is quite as unsatisfactory. My own view of the case may be very briefly stated. There was a law — the act of 1893 — of undoubted validity which imposed an inheritance tax upon the distributive shares of all nieces and nephews. That law could not be repealed by an unconstitutional act; and if the act of 1897 is unconstitutional, as held in the Mahoney case, the law of 1893 is still in force. Was the act of 1897 unconstitutional? I do not hold that it was unconstitutional because in conflict with the constitution of the United States; for I concede that where a state, by a law free from any conflict with its own constitution, confers a right or immunity upon its own citizens, the sole effect of the constitution of the United States is to make the citizens of other states equal participants in the same right or immunity. But if an act is in conflict with the state constitution, it confers no right or immunity upon the citizens *Page 541 
of the state, and there is nothing for the constitution of the United States to operate upon. This, in my opinion, is the proposition which has been overlooked in the present case, as it was in the Mahoney case. To my mind, the act of 1897 is plainly in conflict with the constitution of California. Before its adoption the inheritances or legacies of all nephews and nieces, residents and non-residents alike, were subject to a uniform tax. The intention of the legislature in the amendatory act to leave the tax resting upon non-resident nephews and nieces is just as clearly manifest as their intention to relieve resident nephews and nieces. The legislature intended, in other words, to pass a special law based upon a classification justified by no natural, intrinsic, or constitutional distinction between those assigned to the different classes, contrary to the prohibition of our constitution. (Const., art. I, sec. 2; art. IV, sec. 25.)
With respect to the right of inheritance, there is no natural or intrinsic difference between residents and non-residents who are all citizens of the United States. There may be — indeed, I think there is — an intrinsic and substantive difference between alien and citizens — a difference recognized as a ground of discriminating legislation by the general consensus of all nations. But as between citizens of the United States there is no intrinsic difference as respects the right of inheritance, and there is no difference established or recognized by our state constitution. If this is so, the principle declared in Pasadenav. Stimson, 91 Cal. 251-252, and reaffirmed in numerous subsequent cases, invalidates the act of 1897, and leaves the act of 1893 in full operation, as was held in the Mahoney case.
In the opinion of the court it is said that the result of holding the act of 1897 unconstitutional "is the judicial creation and imposition of a burden, — a tax, — in forthright violation of the intention of the legislature," etc., and the case of Sprague v. Thompson, 118 U.S. 90, is cited in support of this proposition. The distinction between that case and this is to my mind very plain. The law of Georgia, there considered, was the first law on the subject. Before its enactment there had been no law imposing pilotage charges upon any one refusing the services of a pilot, and the first law by *Page 542 
which the legislature of Georgia attempted to impose such charges upon citizens of other states exempted by express provision the citizens of Georgia, South Carolina, and Florida. Counsel attempting to uphold the law were of course obliged to concede that the discrimination attempted could not be enforced, but they contended that the exemption should be struck from the law as invalid, and thus leave it undiscriminating. The supreme court very properly said, this is something we cannot do, because the legislature of Georgia has never imposed, or manifested any intention to impose, this burden upon its own citizens, and the courts cannot do so without usurping legislative functions. This was correctly and justly said; for though a court does not exceed its functions in preventing discrimination by declaring void a discriminating statute, it would be usurping legislative power if it attempted to prevent discrimination by extending to a whole class the provisions of a statute which in terms excludes a portion of the class.
In this case, to declare the act of 1897 wholly void, would not be to add anything to a statute for the purpose of keeping it alive. We should only be doing what we continually do in invalidating unconstitutional legislation. And if the effect of invalidating an amendatory act is to leave in its original form the act which the legislature attempted to amend, this is not to legislate; it is only to say, as we so often say, the legislature has failed to pass a valid act.
The judgment of the superior court should be affirmed.
1 85 Am. St. Rep. 155.